Citation Nr: 1525789	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 20 percent as of January 8, 2010, for residuals of mechanical low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from October 1968 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Boston, Massachusetts.

The Veteran testified before the Board at a March 2013 hearing.  A transcript of the hearing is of record.  In November 2014, the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development, to include referral of a claim of entitlement to an extrascheduler rating.


FINDINGS OF FACT

1.  In February 2015, the claim was referred to the Director of Compensation and Pension Service for consideration of entitlement to an extrascheduler rating for mechanical low back pain, and in a decision received in March 2015 the Director determined that an extrascheduler rating was not warranted.  

2.  The United States Court of Appeals for the Federal Circuit has held that only the Under Secretary for Benefits and the Director of the Compensation Service have the authority to award an extrascheduler rating.
 
 
CONCLUSION OF LAW
 
The Board has no authority to assign an extrascheduler rating.  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
As entitlement to an extrascheduler rating for residuals of mechanic low back pain is being denied as a matter of law, notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required.  The United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Pursuant to the Board's November 2014 remand, the AOJ referred the issue of entitlement to an extrascheduler rating for residuals of mechanical low back pain to the Director of Compensation and Pension in February 2015.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Extrascheduler Consideration
 
In a November 2014 decision the Board found that the appellant's mechanical low back pain did not warrant a scheduler evaluation in excess of 20 percent since January 8, 2010.  The Board also referred the question of entitlement to an extrascheduler evaluation to the RO for that office to refer the extrascheduler question to the Director of the Compensation and Pension Service.   

The law provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve an extrascheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
 
In a November 2014 remand the Board directed the AOJ to refer the issue of entitlement to an extrascheduler rating for mechanical low back pain to the Director of the Compensation and Pension Service.  In a decision received in March 2015, the Director of the Compensation and Pension Service determined that an extrascheduler rating was not warranted.  In light of that fact there effectively is no longer any remaining allegation of error of fact or law concerning this appeal.  Simply put, the Board has no authority to grant an award on an extrascheduler basis or compel the Director of the Compensation Service to do so. 
 
To explain further, the United States Court of Appeals for the Federal Circuit addressed this matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In Thun the Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Director [of the Compensation and Pension Service] have the authority to award an extrascheduler rating." Thun, 572 F.3d at 1370 (emphasis added).  While the Federal Circuit found that the RO and the Board play some role in evaluating a claim for an extrascheduler rating, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extrascheduler consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extrascheduler rating 'to accord justice.'" Id. (emphasis added).
 
Given the Federal Circuit's interpretation of the extrascheduler provisions of 38 C.F.R. § 3.321(b), only the Director of the Compensation and Pension Service or the Under Secretary for Benefits have the authority to award an extrascheduler rating.  The Board possesses no such authority be it in the first or any instance.
 
The concurring opinion in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008),  although addressing a different aspect of the extrascheduler process, provided some insight into why the Federal Circuit's holding is the appropriate result.  That concurrence noted that the delegation of authority for the Director of the Compensation and Pension Service to assign an extrascheduler rating is appropriate, given that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Id. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100). "This makes the Director of [the Compensation and Pension Service] uniquely suited to determining what extrascheduler rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule." Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)) (emphasis added).
 
The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2014).  The provisions of 38 C.F.R. § 3.321(b) allow that an extrascheduler rating will be assigned so as to "accord justice."  The assignment of ratings necessary to accord justice is entrusted to the Director and the Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).
 
In sum, with respect to the assignment of an extrascheduler rating, only the Under Secretary for Benefits and the Director of the Compensation and Pension Service have been delegated the authority to award the extrascheduler rating.  See Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extrascheduler rating.  Hence, the claim of entitlement to an extrascheduler rating for mechanical low back pain is dismissed.

In concluding that the Board has no jurisdictional authority to assign an extrascheduler rating the contrary holding in Wages v. McDonald, No. 13-2694 (U.S. Vet.App. Jan. 23, 2015) was considered.  Given, however, that the United States Court of Appeals for the Federal Circuit is the superior tribunal, the Board is bound by the holding of the Federal Circuit. 

ORDER
 
The claim of entitlement to an extrascheduler rating for mechanical low back pain is dismissed for lack of jurisdiction.
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




